UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7302


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CUONG GIA LE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:03-cr-00048-TSE-1; 1:16-cv-00812-
TSE)


Submitted: August 26, 2019                                  Decided: September 17, 2019


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frances H. Pratt, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Alexandria, Virginia, for Appellant. Daniel Taylor Young,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cuong Gia Le (Le) seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the merits,

a prisoner satisfies this standard by demonstrating that reasonable jurists would find that

the district court’s assessment of the constitutional claims is debatable or wrong. Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Le has not made the

requisite showing. Specifically, our recent decision in United States v. Mathis, __ F.3d __,

2019 WL 3437626, at *13-15 (4th Cir. July 31, 2019) (holding that the Virginia crime of

first degree murder, in violation of Va. Code Ann. § 18.2-32 (2014), qualifies categorically

as a crime of violence under 18 U.S.C. § 924(c)(3)(A) (2012)), squarely forecloses the

substantive issue advanced in Le’s § 2255 motion. Accordingly, we deny a certificate of

appealability and dismiss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                DISMISSED

                                             2